UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-5209


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT LEVERN BAKER, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. W. Earl Britt, Senior
District Judge. (4:11-cr-00055-BR-1)


Submitted:   August 15, 2012                 Decided:   August 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed in part, dismissed in part by unpublished per curiam
opinion.


Steven H. Jesser, STEVEN H. JESSER, ATTORNEY AT LAW, P.C.,
Skokie, Illinois, for Appellant.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Levern Baker, Jr., appeals from his convictions

for three counts of deprivation of rights under color of law.

He   also   appeals   his   resulting       consecutive    sentences    totaling

twenty-seven months. *         On appeal, counsel has submitted a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), finding

no   meritorious      issues    for   appeal,     but     questioning    whether

Baker’s     Sentencing         Guidelines      range      was      appropriately

calculated.     In response, the Government has filed a motion to

dismiss, seeking to enforce the waiver provision in the plea

agreement and asserting that Baker waived the right to appeal

his sentence.      Although informed of his right to do so, Baker

has not filed a pro se supplemental brief.                We grant the motion

to dismiss in part and deny in part, and we dismiss the appeal

of Baker’s sentence and affirm his convictions.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                  United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                 An appellate waiver

must be “the result of a knowing and intelligent decision to

forgo the right to appeal.”           United States v. Broughton-Jones,

71 F.3d 1143, 1146 (4th Cir. 1995) (internal quotation marks and

      *
       On Counts One and Two, Baker received twelve months, and
on Count Three, he received three months. Each Count carried a
maximum sentence of twelve months.



                                        2
citation omitted).             We review de novo whether a defendant has

effectively waived his right to appeal.                         United States v. Marin,

961 F.2d 493, 496 (4th Cir. 1992).

              To     determine        whether         a       waiver     is     knowing     and

intelligent,       we    examine      “the      totality        of     the    circumstances,

including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                    United States v. General, 278

F.3d   389,    400      (4th   Cir.     2002)    (internal           quotation    marks     and

citation      omitted).         Generally,       if       a   court     fully   questions     a

defendant regarding the waiver of his right to appeal during the

Rule   11    colloquy,        the   waiver   is       both      valid    and    enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

              As described in the plea agreement, we conclude that

Baker knowingly and intelligently waived the right “to appeal

whatever sentence is imposed, including any issues that relate

to the establishment of the advisory Guideline range, reserving

only   the    right      to    appeal    from     a       sentence      in    excess   of   the

applicable      advisory       Guideline        range.”           The    language      of   the

waiver provision is clear and unambiguous, and Baker, a police

officer, was well versed in its import.                         At the Fed. R. Crim. P.

11 hearing, the court reviewed the plea agreement, including the

waiver.      Baker stated that he understood and accepted the plea

agreement.         Of     significance,         Baker         does     not    challenge     the

                                             3
validity of the waiver provision on appeal.                Accordingly, the

appellate waiver is valid and enforceable.                Because Baker was

not sentenced in excess of the calculated Guidelines range, we

grant the Government’s motion to dismiss in part and dismiss the

appeal of Baker’s sentence.         However, because the waiver did not

purport to cover any challenges to Baker’s convictions, we deny

the motion to dismiss in part.

           Neither Baker nor his counsel questions the validity

of his convictions on appeal.            Nonetheless, because this appeal

is before this court pursuant to Anders, a review of the record

for unwaived meritorious claims is required.              Our review of the

plea transcript reveals that the district court substantially

complied with Fed. R. Crim. P. 11 and that Baker’s guilty plea

was knowing and voluntary.          Accordingly, we find no meritorious

issues for appeal.

           As   such,    we    affirm    Baker’s   convictions.     We    deny

counsel’s motion to withdraw at this time.               This court requires

that counsel inform Baker in writing of his right to petition

the Supreme Court of the United States for further review.                 If

Baker requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may motion

this court for leave to withdraw from representation.              Counsel’s

motion must state that a copy thereof was served on Baker.                  We

dispense   with   oral        argument   because   the    facts   and    legal

                                         4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                AFFIRMED IN PART;
                                                DISMISSED IN PART




                                5